The following case was stated to the court, on a libel for a divorce from tlie bonds of matrimony.Whether the last marriage was illegal, was now submitted to the court without argument, by Mr. Rawle for the libellant Mr. S. levy for the defendant.The court said, that though the circumstances attending this case might exempt the defendant from the pains of bigamy, yet her first husband being in full life, and their marriage not annulled by any competent jurisdiction, the marriage was ipso facto void and null.